AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

WASEEM DAKER,

Plaintiff’ JUDGMENT IN A CIVIL CASE
v_ CAsE NUMBER; 6118°"‘73

GREGORY DOZIER, et al.,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

m Decision by Coul't.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with this Court's order dated April 9, 2019 adopting the Report and
Recommendation of the U.S. Magistrate Judge as the opinion of the colut, the Coult DENIES
Daker’s Motion to Extend Time, and his request for emergency remand for evidentiary hearing. The
Colut DISMISSES without prejudice Plaintiff’ s Complaint and DENIES Plaintiff in forma pauperis

status on appeal. This case stands closed.

 

Approved by:

 

May1,2019 ` ;" : " scott L. Poff
Date `

 

 

 

 

m'[{,'BM/,M

le
GASRev 1011/03

 

